DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 03/02/2020. It is noted, however, that applicant has not filed a certified copy of the FR20205216 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 has been placed in the record and considered by the examiner.

Claim Objections
Claims 3-4 and 8-9 are objected to because of the following informalities: 
in claims 3 and 8, “a list of the best neighbor cells for the user equipment” should be changed to --a list of best neighbor cells for the user equipment--;
in claims 3 and 8, “after the suspension of the active radio access network connection state” should be changed to – after a suspension of the active radio access network connection state--;
in the first when clause of claims 4 and 9, “at the time when the active radio access network connection state has been suspended” should be changed to --at a time when the active radio access network connection state has been suspended--; and
in the second when clause of claims 4 and 9, “when the RRM measurements comprise a RSRP that is the highest among RSRPs” should be changed to ---when the RRM measurements comprise a RSRP that is a highest among RSRPs --; 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: storage unit configured to store in claims 1 and 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For purposes of applying prior art, the storage unit will be interpreted to be one of the hardware elements recited in paragraph [0080] of Applicant’s published application which includes: Read-Only Memory (ROM), ferroelectric Random-Access Memory (RAM), Programmable ROM (PROM), Electrically Erasable PROM (EEPROM), solid state drive (SSD), flash memory, magnetic disk storage (such as hard drives and magnetic tapes), optical disc storage (such as CD, DVD and Blu-ray discs), Dynamic RAM, Synchronous DRAM (SDRAM), Double Data Rate SDRAM (DDR SDRAM), and Static RAM.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Examiner Note:  A transceiving unit configured to receive downlink data recited in claim 6 is interpreted not to invoke 35 U.S.C. 112(f) because a transceiving unit, per the specification, would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as structure that transmits and receives. (See MPEP 2181 I.)  Paragraph [0078] of Applicant’s published application discloses that the transceiving unit can be separate devices or a single device that perform the functions of transmitting, receiving or transmitting and receiving, respectively. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  1-5, 11-12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 recites “predict, based on the mobility information and the traffic profile, a target time when the user equipment is about to initiate the data transfer.”  Similarly, claims 11 and 15 recite “predicting, based on the pre-stored mobility information and a pre-stored traffic profile, a target time when the user equipment is about to initiate the data transfer.”  The term “about to” initiate the data transfer in claims 1, 11 and 15 is a relative term which renders the claim indefinite. The term “about to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, neither the claim nor Applicant’s specification provides bounds or a range of time for when the UE is about to initiate data transfer.  Further Applicant’s specification does not provide examples or embodiments that provide details for interpreting “about to” in the context of  the UE is “about to” initiate data transfer.  (By contrast, paragraphs [0086] – [0088] of Applicant’s published application provides details for interpreting “about to” in the context of the UE is about to exit the anchor cell.)     
	Claim 2 recites that the transceiving unit is configured to: acquire the mobility information and the traffic profile at least one time before or after initiating each data transfer.  However, it is clear from claim 1 that the UE, not the network node, initiates data transfer.  Thus, claim 2 is inconsistent with claim 1 which renders claim 2 indefinite.
	Claims 3-5 and 12 are rejected under 35 U.S.C. § 112(b) based on being dependent on claims 1 and 11, respectively.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US PG Pub 2019/0208500 A1, hereinafter “Jia”) in view of Dharmadhikari et al. (US PG Pub 2020/0092750 A1, hereinafter “Dharmadhikari”).
	Regarding claim 1, Jia teaches an anchor network node (FIG. 6 enB; ¶ [0080]) comprising: 
	a transceiving unit (FIG. 6 transceiver 603) configured to receive downlink data for a user equipment being in a suspended radio access network connection state (¶ [0052] when the downlink data arrive . . . hereby shortening a time for state transition from an idle state {reads on suspended radio access network connection state} to a connected state for an UE); 
	a storage unit (FIG. 6 memory 602) configured to store: 
		- an access context (¶ [0011] both the UE side and the “anchor eNB” side keep {i.e. store} a UE access stratum (AS) context) required to initiate data transfer when the user equipment is in an active radio access network connection state or the suspended radio access network connection state (¶ [0052] when the downlink data arrive, the anchor eNB transmits the context of the UE to the non-anchor eNB in advance; hence, the non-anchor eNB may directly perform downlink data scheduling, thereby shortening a time for state transition from an idle state to a connected state for an UE having moved out of the coverage of the anchor eNB {interpreted as the AS context of the UE is transmitted by the anchor eNB to the non-anchor eNB because the UE has moved into the coverage of the non-anchor eNB and needs the AS context in order to initiate data transfer to the UE}); 
		- mobility information . . . relating to the user equipment (¶ [0050] paging area information of the UE; ¶ [0053]The anchor eNB may determine the non-anchor eNB according to the paging area information of the UE; for example, if it is determined according to the paging area information of the UE that the UE moves into coverage of a non-anchor eNB {UE movement according to paging area information reads on mobility information}, the anchor eNB determines that the non-anchor eNB where the UE currently camps is an eNB needing to schedule the downlink data of the UE.); 
		- the downlink data (¶ [0051] – [0052] disclose that the anchor eNB receives downlink data for the UE and transmits a data packet of the downlink data to a non-anchor eNB.  Thus, the anchor eNB stores the downlink data (at least momentarily) prior to sending it to the non-anchor eNB); and 
		- processor-executable instructions (¶ [0080] program stored in memory 602); 
	at least one processor (FIG. 6 central processing unit 601) coupled to the storage unit and configured, when executing the processor-executable instructions, to: 
	(i) determine, based on the mobility information, that the  user equipment is about to exit an anchor cell served by the anchor network node (¶ [0053] . . . for example, if it is determined according to the paging area information of the UE that the UE moves into coverage of a non-anchor eNB);  	
	(ii) predict, based on the mobility information . . . , at least one target cell in which the user equipment would appear to be located upon exiting the anchor cell (¶ [0053] . . . The anchor eNB may determine the non-anchor eNB according to the paging area information of the UE; . . .  the anchor eNB determines that the non-anchor eNB where the UE currently camps is an eNB needing to schedule the downlink data of the UE.); and 
	(iii) instruct the transceiving unit to send a request for paging initiation, the access context and the downlink data to at least one target network node serving the at least one target cell, so that the at least one target network node could page the user equipment to deliver the downlink data to the user equipment (¶ [0054] the anchor eNB may transmit a paging message to the non-anchor eNB determined in step 201, such as transmitting the paging message via an X2 interface. In this embodiment, the paging message includes context information of the UE and a data packet of the downlink data, whereby the non-anchor eNB may initiate a paging procedure to the UE after receiving the paging message, and after receiving the paging response replied by the UE, schedule transmission of downlink data of the UE by using the context of the UE obtained from the paging message transmitted by the anchor eNB, thereby reducing the time needed by the UE in transferring from the idle state to the connected state).  
	Jia does not teach that the storage unit is configured to store a traffic profile relating to the user equipment and does not teach predict, based on . . . the traffic profile, at least one target cell in which the user equipment would appear to be located upon exiting the anchor cell.
	In analogous art, FIG. 6 and ¶ [0062] illustrate and disclose that a network node receives traffic condition information (i.e. traffic profile relating to the user equipment) and uses it to predict movement of a mobile device, thus the node stores the traffic condition information.  ¶¶ [0062] – [0064] of Dharmadhikari disclose that a network node (wireless access point) predicts, based on traffic conditions (i.e. traffic profile), one target cell in which the user equipment would appear to be located upon exiting the anchor cell (i.e. other WAPs a mobile device may connect to along a route.  See FIG. 8 illustrating that different WAPs operate in different areas of coverage/cells).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jia such that in addition to the mobility information, the anchor network node takes into consideration traffic conditions in predicting a target cell in which the user equipment would appear to be located upon exiting the anchor cell as taught by Dharmadhikari.  One would have been motivated to do so in order to increase the accuracy of predicting the location/target cell in order to configure the network node in the target cell for handoff in advance, which reduces latency in the handoff process.	
	
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jia, in view of Dharmadhikari, in view of Yang (US PG Pub 2022/0217586 A1, hereinafter “Yang”), and further in view of Gil et al. (US PG Pub 2013/0260764 A1, hereinafter “Gil”).
	Regarding claim 8, the combination of Jia and Dharmadhikari does not teach wherein the mobility information comprises Radio Resource Management (RRM) measurements, a user equipment mobility state, a list of the best neighbor cells for the user equipment and network nodes belonging to the best neighbor cells, or any combination thereof, and wherein the traffic profile comprises a traffic distribution over time, and/or an estimate of the traffic distribution over time to be expected after the suspension of the active radio access network connection state.
	In analogous art, Yang teaches wherein the mobility information comprises Radio Resource Management (RRM) measurements (¶ [0052] RRM measurement report), a user equipment mobility state (¶ [0052] UE mobility), a list of the best neighbor cells for the user equipment and network nodes belonging to the best neighbor cells, or any combination thereof {interpreted as the network node MeNB selects a target network node (target SgNB) for handover based on a combination of the UE’s mobility and RRM measurements}) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jia and Dharmadhikari such that the mobility information comprises Radio Resource Management (RRM) measurements and a user equipment mobility state as taught by Yang.  One would have been motivated to do so in order for the base station to timely identify the best candidate base station to handover the UE to and allocate communication resources accordingly, thereby maximizing the efficient use of system resources which in turn increases overall system throughput.	(Yang ¶ [0053])  
	The combination of Jia, Dharmadhikari, and Yang does not teach wherein the traffic profile comprises a traffic distribution over time, and/or an estimate of the traffic distribution over time to be expected after the suspension of the active radio access network connection state.
	In analogous art, ¶¶ [0014] – [0015] of Gil teach that for deciding a hysteresis value for determining a time for handing over a UE to a target base station, a source base station considers movement of the UE and traffic distribution in the UE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply these teachings to the combination of Jia, Dharmadhikari, and Yang such that a traffic distribution over time is used to determine the target cell in which the UE is located after exiting the target cell.  One would have been motivated to do so in order to lower the handover failure rate, thereby improving overall system throughput.  (Gil ¶ [0011])

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jia, in view of Dharmadhikari, and further in view of Bayder (US PG Pub 2004/0203841 A1, hereinafter “Bayder”).
	Regarding claim 10, the combination of Jia and Dharmadhikari does not teach wherein the at least one processor is configured to perform operation (ii) by solving an optimization problem or using a priority scheduling algorithm.
	In analogous art, ¶ [0082] of Bayder teaches determining the most probable position of mobile station by solving an optimization problem.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jia and Dharmadhikari which teaches predicting, based on the mobility information and the traffic profile, at least one target cell in which the user equipment would appear to be located upon exiting the anchor cell such that the predicting is performed using an optimization problem as taught by Bayder. One would have been motivated to do so in order to increase the accuracy of predicting the location/target cell where the user equipment is, thereby reducing  latency in the handoff process. (Bayder ¶ [0082])	

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0289505 A1 (Thomas et al.) – discloses preemptive handover preparation and tracking/page area handling and intelligent route selection in a cellular network;
US Patent No. 10,037,231 B1 (Jakhetiya et al.) – discloses a method and system for jointly determining computational offloading; and content prefetching in a cellular communication system;
US PG Pub 2022/0104169 A1 (Kim et al.) – discloses a method and apparatus for controlling early data transmission procedure in a wireless communication system;
US PG Pub 2017/0272910 A1 (Smith et al.) – discloses an automatic optimization procedure termination using a smoothing-based technique;
US PG Pub 2016/0150475 A1 (Rune) – discloses proactive radio resource allocation;
US PG Pub 2016/0286605 A1 (Voigt) - discloses predicting timing of a next data transmission using known machine-learning algorithms with traffic information such as inter arrival times between packets, packet sizes and burst sizes;
Hsieh et al., “CoPS:  Context Prefetching Handover Scheme on 4G Outdoor Small Cell Testbed,” 12th International Symposium on Modeling and Optimization in Mobile, Ad Hoc, and Wireless Networks, 2014, pp. 50-56; and 
Ozturk et al., “A novel deep learning driven, low-cost mobility prediction approach for 5G cellular networks: The case of the Control/Data Separation Architecture (CDSA)” Neurocomputing 358, 2019, pp. 479-489.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413